DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-12 and 19-21 are currently under examination. Claims 13-15 are withdrawn from consideration. Claims 16-18 have been cancelled. Claims 19-21 are newly added. Claims 1, 5-6 and 11 ae amended.
Previous Grounds of Rejection
In the light of the amendments, the Improper Markush Rejection with respect to claims 1-12 is amended as set forth below.
Regrading claims 1-12, in the light of the amendments, the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is amended as set forth below.
Regarding claims 1-12, in the light of the amendments, the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of co-pending application 17/311, 530 is amended as set forth below.
Regarding claims 1-12, in the light of the amendments, the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over 1-18 of US 11, 208, 502 B2 is amended as set forth below.
Regarding claims 1-12, in the light of the amendments, the rejection under 35 U.S.C. 103(a) as being unpatentable over Arriola et al. (US 2008/0311812 A1), and in view of Patton et al. (US 20180171041 A1) is amended as set forth below.
New grounds of rejections with regarding the newly added claims 19-21 are set forth below.
Amended & New Grounds of Rejections
Improper Markush Grouping Rejection
Claims 1-12 and 19-21 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 712-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:
The instant claimed 2nd procatalyst having the formula (I) with many independently varying elements such as RA, Z1, Y1, MA, XA, and nn.
The instant claimed a 1st procatalyst can be any olefin polymerization procatalyst.
The recited Markush group so disparate chemically as not to be members of a recognized chemical class of compounds, but, in fact represent a of class of metal complexes containing O, S, N, P and Si. There is no any single structural similarity. The Si(RB1)3, Ge(RB1)3, ORB1, SRB1, NO2, CN, CF3, RB1S(O)-, RB1S(O)2-, (RB1)2C=N-, RB1C(O)O-, RB1OC(O)-, RB1C(O)N(R)-, (RB1)2NC(O)-ORB1, SRB1, PRB1 , N(RB1)2, P(RB1)2 ligand behaves in the different manner for use as complexing with metals.
In response to this rejection, applicants should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claim(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. 
This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, does not reasonably provide enablement for an organometallic catalyst recited in the claims 1-12.  The embodiments of the specification do not contain example explicitly covering the full scope of the claim language. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a 2nd procatalyst containing metal having formula (I) with a large variety of groups. The first procatalyst can be any olefin polymerization procatalyst.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). These include: (1) breadth of the claims; (2) nature of the invention; (3) state of the prior art; (4) amount of direction provided by the inventor; (5) the level of predictability in the art; (6) the existence of working examples; (7) quantity of experimentation needed to make or use the invention based on the content of the disclosure; and (8) relative skill in the art. 
All of the factors have been considered with regard to the claim, with the most relevant factors discussed below: 
(1) The breadth of claims: the claim is drawn an organometallic complex containing divalent metal having formula (I) with a large variety of groups. It renders the scope of the claims wide. 
(2) The nature of the invention, (3) the state of the prior art, (4) the level of one of ordinary skill; (5) the level of predictability in the art, (8) relative skill in the art: the nature of the invention is to an organometallic complex containing divalent metal, transition metal,  and having formula (I) with a large variety of groups. 
The instant examples do not provide any heteroatoms substituted Si(RB1)3, Ge(RB1)3, ORB1, SRB1, NO2, CN, CF3, RB1S(O)-, RB1S(O)2-, (RB1)2C=N-, RB1C(O)O-, RB1OC(O)-, RB1C(O)N(R)-, (RB1)2NC(O)-ORB1, SRB1, PRB1 , N(RB1)2, P(RB1)2 groups as the instant claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The state of the prior art with respect to this particular claimed embodiment is that there is a dearth of guidance available to one of ordinary skill for making up for the deficiencies of the disclosure. The level of skill in the art is high. Due to the unpredictability in the art of organic and organometallic chemistry, it is noted that each embodiment of the invention is required to be individually assessed for viability.
(6) The existence of working examples and (7) the quantity of experimentation needed to make or use the invention based on the content of the disclosure: The guidance and working examples provided in the specification is limited. 
The instant examples do not provide any heteroatoms substituted and/or Si(RB1)3, Ge(RB1)3, ORB1, SRB1, NO2, CN, CF3, RB1S(O)-, RB1S(O)2-, (RB1)2C=N-, RB1C(O)O-, RB1OC(O)-, RB1C(O)N(R)-, (RB1)2NC(O)-ORB1, SRB1, PRB1 , N(RB1)2, P(RB1)2 groups as the instant claims. 
One of ordinary skill in the art would not know what kind of the compound is produced according these examples and clearly not be relying on the teachings of the specification or the state of the art. 
Thus it would require undue experimentations on the part of one or ordinary skill in the art.
The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion reached by weighing all the above noted factual considerations. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404. These factual considerations are discussed more fully in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Once the examiner has weighed all the evidence and established a reasonable basis to question the enablement provided for the claimed invention, the burden falls on applicant to present persuasive arguments, supported by suitable proofs where necessary, that one skilled in the art would be able to make and use the claimed invention using the application as a guide. In reBrandstadter, 484 F.2d 1395, 1406-07, 179 USPQ 286, 294 (CCPA 1973). The evidence provided by applicant need not be conclusive but merely convincing to one skilled in the art. See MPEP 2164/01(a), 2164/04 and 2164/05.
Applicant may submit factual affidavits under 37 CFR 1.132 or cite references to show what one skilled in the art knew at the time of filing the application. A declaration or affidavit is, itself, evidence that must be considered. The weight to give a declaration or affidavit will depend upon the amount of factual evidence the declaration or affidavit contains to support the conclusion of enablement. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991) (“expert’s opinion on the ultimate legal conclusion must be supported by something more than a conclusory statement”); cf. In re Alton, 76 F.3d 1168, 1174, 37 USPQ2d 1578, 1583 (Fed. Cir. 1996) (declarations relating to the written description requirement should have been considered).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Applicant should be encouraged to provide any evidence to demonstrate that the disclosure enables the claimed invention. Once that evidence is submitted, it must be weighed with all other evidence according to the standards set forth above so as to reach a determination as to whether the disclosure enables the claimed invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

To overcome a prima facie case of lack of enablement, applicant must demonstrate by argument and/or evidence that the disclosure, as filed, would have enabled the claimed invention for one skilled in the art at the time of filing. This does not preclude applicant from providing a declaration after the filing date which demonstrates that the claimed invention works. However, the examiner should carefully compare the steps, materials, and conditions used in the experiments of the declaration with those disclosed in the application to make sure that they are commensurate in scope; i.e., that the experiments used the guidance in the specification as filed and what was well known to one of skill in the art at the time of filing. Such a showing also must be commensurate with the scope of the claimed invention, i.e., must reasonably enable the full scope of the claimed invention. 
Appropriated corrections are required. 
All other claims depend directly or indirectly from the rejected claims and are, therefore, also rejected under 35 USC § 112(a), for the reasons set forth above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-12 and 19-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of co-pending application 17/311, 530.
Although the conflicting claims are not identical, they are not patentably distinct from each other. Co-pending ‘530 teaches a catalyst for polymerization of olefin comprising first and second procatalyst, activator and a chain shuttling agent.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-12 and 19-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of US 11, 208, 502 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other. US ‘502 teaches a catalyst for polymerization of olefin comprising first and second procatalyst, activator and a chain shuttling agent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of “…procatalyst is active when neutral and requires…” recited in claim 19 is unclear and confused. Appropriated corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-12 and 19-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Arriola et al. (US 2008/0311812 A1), and in view of Patton et al. (US 20180171041 A1).
Regarding claims 1-6 and 8-12, Arriola et al teach a composition comprising the admixture or reaction product resulting from combining 1st olefin polymerization procatalyst having the structure as shown (claim 26), 2nd olefin polymerization procatalyst and a chain shuttling agent such as Et2Zn (claim 24, applicant elected species)(claims 1 and 26-29, [0443]-[0487], [0766]-[0767], Example 1):

    PNG
    media_image2.png
    315
    297
    media_image2.png
    Greyscale

The first catalyst taught by Arriola et al. corresponds to applicant elected species and as per applicant claims 1 and 8-12, wherein M being Hf, A4 being dibenza-aH-pyrrole-1-yl, T4 being C4 cycloalkylene group, and R21 being H, halo (F) and methyl groups ([0450]-[054]).
Although Arriola et al. do not specific disclose 2nd procatalyst as per applicant claims 1 and 3-6, Patton et al. teach olefins polymerization catalyst having the structure as show below ([0046] and claim 8):

    PNG
    media_image3.png
    175
    320
    media_image3.png
    Greyscale

As we see above, the procatalyst taught by Patton et al. corresponds to the instant claimed and applicant elected species.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the scandium procatalyst of Patton et al. with the composition taught by Arriola et al to obtain the invention as specified in the claims 1, motivated by the fact that catalyst allows the production of polyolefins having a significantly higher molecular weight ([0047[).
Since both of Arriola et al. and Patton et al. teach procatalyst for olefins polymerizations, one would have a reasonable expectation of success.
Regarding claim 2 the composition taught by Arriola et al. contains an activator including neutral (uncharged) state and  charged activator such as applicant elected dioctadecylammonium tetrakis(pentafluorophenyl)borate having the structure as shown below ([0532]):
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Regarding claim 7, although neither Arriola et al. nor Patton et al. specific disclose the reactivity ratios for 1st procatalyst and 2nd procatalyst as per applicant claim 7, since the combined references. teach all of the claimed reagents and composition, the physical properties of the resulting composition (i.e., reactivity ratios, etc.)  would necessarily follow as set forth in MPEP 2112.01(II).[1] 
Regarding claim 19, since the combined references of Arriola et al. and Patton et al. teach composition and all of the claimed reagents including the second olefin polymerization procatalyst, the physical properties of the second olefin polymerization procatalyst (i.e., active, etc.)  would necessarily follow as set forth in MPEP 2112.01(II).[1] 
Regarding claim 20, as discussed above, the combined references of Arriola et al. and Patton et al comprises Et2Zn which is encompassed by the instant claimed dialkylzinc (Arriola et al., claim 24).
Regarding claim 21, the phrase of "the catalyst system is used in forming a multi-block copolymer” recites in claim 21 is interpreted as intended use. 
Per MPEP 2111, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. 
Since the combined references of Arriola et al. and Patton et al. teach the same composition as the instant claims, the resulting catalyst would expect to be capable of performing these specific multi-block copolymerization chemical reactions as per applicant claim 21. Therefore it meets the claim limitations.
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 05/06/2022, with respect to claims 1-12, have been considered but are not persuasive. The examiner would like to take this opportunity to address the Applicant's arguments.
Regarding Improper Markush Grouping Rejection, applicants argued is proper since each respective group identifies chemical groups for the noted substituents of Formula (I) (Remarks, page 9), the Office respectfully submits, the recited Markush group so disparate chemically as not to be members of a recognized chemical class of compounds, but, in fact represent a of class of metal complexes containing O, S, N, P and Si. There is no any single structural similarity. The Si(RB1)3, Ge(RB1)3, ORB1, SRB1, NO2, CN, CF3, RB1S(O)-, RB1S(O)2-, (RB1)2C=N-, RB1C(O)O-, RB1OC(O)-, RB1C(O)N(R)-, (RB1)2NC(O)-ORB1, SRB1, PRB1 , N(RB1)2, P(RB1)2 ligand behaves in the different manner for use as complexing with metals. The recited Markush group so disparate chemically as not to be members of a recognized chemical class of compounds.

Regarding claims 1-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement, argued that the application discloses the claimed invention in sufficient detail to enable one of ordinary skill in the art to make and use the claimed invention at the time of filing (Remarks, page 9).
The Office respectfully disagree. As set forth in the previous office action dated 02/08/2022 and the discussion above, The embodiments of the specification do not contain example explicitly covering the full scope of the claim language. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a 2nd procatalyst containing metal having formula (I) with a large variety of groups. The first procatalyst can be any olefin polymerization procatalyst.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). These include: (1) breadth of the claims; (2) nature of the invention; (3) state of the prior art; (4) amount of direction provided by the inventor; (5) the level of predictability in the art; (6) the existence of working examples; (7) quantity of experimentation needed to make or use the invention based on the content of the disclosure; and (8) relative skill in the art. 
All of the factors have been considered with regard to the claim, with the most relevant factors discussed below: 
(1) The breadth of claims: the claim is drawn an organometallic complex containing divalent metal having formula (I) with a large variety of groups. It renders the scope of the claims wide. 
(2) The nature of the invention, (3) the state of the prior art, (4) the level of one of ordinary skill; (5) the level of predictability in the art, (8) relative skill in the art: the nature of the invention is to an organometallic complex containing divalent metal, transition metal,  and having formula (I) with a large variety of groups. 
The instant examples do not provide any heteroatoms substituted Si(RB1)3, Ge(RB1)3, ORB1, SRB1, NO2, CN, CF3, RB1S(O)-, RB1S(O)2-, (RB1)2C=N-, RB1C(O)O-, RB1OC(O)-, RB1C(O)N(R)-, (RB1)2NC(O)-ORB1, SRB1, PRB1 , N(RB1)2, P(RB1)2 groups as the instant claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The state of the prior art with respect to this particular claimed embodiment is that there is a dearth of guidance available to one of ordinary skill for making up for the deficiencies of the disclosure. The level of skill in the art is high. Due to the unpredictability in the art of organic and organometallic chemistry, it is noted that each embodiment of the invention is required to be individually assessed for viability.
(6) The existence of working examples and (7) the quantity of experimentation needed to make or use the invention based on the content of the disclosure: The guidance and working examples provided in the specification is limited. 
The instant examples do not provide any heteroatoms substituted and/or Si(RB1)3, Ge(RB1)3, ORB1, SRB1, NO2, CN, CF3, RB1S(O)-, RB1S(O)2-, (RB1)2C=N-, RB1C(O)O-, RB1OC(O)-, RB1C(O)N(R)-, (RB1)2NC(O)-ORB1, SRB1, PRB1 , N(RB1)2, P(RB1)2 groups as the instant claims. 
One of ordinary skill in the art would not know what kind of the compound is produced according these examples and clearly not be relying on the teachings of the specification or the state of the art. 
Thus it would require undue experimentations on the part of one or ordinary skill in the art.
The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion reached by weighing all the above noted factual considerations. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404. These factual considerations are discussed more fully in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Once the examiner has weighed all the evidence and established a reasonable basis to question the enablement provided for the claimed invention, the burden falls on applicant to present persuasive arguments, supported by suitable proofs where necessary, that one skilled in the art would be able to make and use the claimed invention using the application as a guide. In reBrandstadter, 484 F.2d 1395, 1406-07, 179 USPQ 286, 294 (CCPA 1973). The evidence provided by applicant need not be conclusive but merely convincing to one skilled in the art. See MPEP 2164/01(a), 2164/04 and 2164/05.
Applicant may submit factual affidavits under 37 CFR 1.132 or cite references to show what one skilled in the art knew at the time of filing the application. A declaration or affidavit is, itself, evidence that must be considered. The weight to give a declaration or affidavit will depend upon the amount of factual evidence the declaration or affidavit contains to support the conclusion of enablement. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991) (“expert’s opinion on the ultimate legal conclusion must be supported by something more than a conclusory statement”); cf. In re Alton, 76 F.3d 1168, 1174, 37 USPQ2d 1578, 1583 (Fed. Cir. 1996) (declarations relating to the written description requirement should have been considered).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Applicant should be encouraged to provide any evidence to demonstrate that the disclosure enables the claimed invention. Once that evidence is submitted, it must be weighed with all other evidence according to the standards set forth above so as to reach a determination as to whether the disclosure enables the claimed invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

To overcome a prima facie case of lack of enablement, applicant must demonstrate by argument and/or evidence that the disclosure, as filed, would have enabled the claimed invention for one skilled in the art at the time of filing. This does not preclude applicant from providing a declaration after the filing date which demonstrates that the claimed invention works. However, the examiner should carefully compare the steps, materials, and conditions used in the experiments of the declaration with those disclosed in the application to make sure that they are commensurate in scope; i.e., that the experiments used the guidance in the specification as filed and what was well known to one of skill in the art at the time of filing. Such a showing also must be commensurate with the scope of the claimed invention, i.e., must reasonably enable the full scope of the claimed invention. 
As such, the rejection is proper and stands.

Regarding claims 1-12 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of co-pending application 17/311, 530, applicants argued ‘530 does not teach or suggest a second olefin polymerization procatalyst (Remarks, page 9), the Office respectfully submits ‘530 in deed teaches the second catalyst ([0047] and claim 2).
As such, the rejection is proper and stands.

Regarding claims 1-12 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of US11, 208, 502 B2, applicants argued ‘502 does not teach or suggest a Group III or Lanthanide metal (Remarks, pages 9-10), the Office respectfully submits ‘530 in deed teaches the second catalyst having the formula (I) wherein MA is a metal of Group 3 (claim 1).
As such, the rejection is proper and stands.

Regarding claims 1-12 rejected under 35 U.S.C. 103(a) as being unpatentable over Arriola et al. (US 2008/0311812 A1), and in view of Patton et al. (US 20180171041 A1), applicants argued US'041 is not prior art under 35 U.S.C. §102(a)(1), since US'041 was published on June 21, 2018, after the effective filing date (March 15, 2017) of the present invention. US'041 cannot be used as prior art under 35 U.S.C. § 102(a)(2), since US'041 at least falls within the exception of 35 U.S.C. §102(b)(2)(C) (both US'041 and the present invention have been assigned (under obligation of assignment) to Dow Global Technologies LLC). For at least the following reasons, claims 1-12 are not obvious over US'812, in view of US'041 (Remarks, page 10).
The Office respectfully disagrees. As set forth in the previous office action dated on 02/08/2022 and the discussion above, claims 1-12 was rejected under 35 U.S.C. 103(a) as being unpatentable over Arriola et al. (US 2008/0311812 A1), and in view of Patton et al. (US 20180171041 A1), not under 35 U.S.C. § 102(a)(1) and (2). US ‘041 was provisional filed on 05/29/2015, which was more than 1 year of the Effective Filing Date of the instant application.
As such, the rejection of claim 1 as set forth above and in the office action mailed 02/08/2022, is proper and stands.
The rejection for the remaining claims, 2-12 and 19-21, were either directly or indirectly dependent thereon stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
        
        [1][1] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).